United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 19, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60932
                          Summary Calendar



BEATRIZ TURRIBIARTES-VITALES; RODOLFO RICO-CAZEREZ,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76-313-817
                        --------------------

Before JOLLY, SMITH and WIENER, Circuit Judges.

PER CURIAM:*

     Beatriz Turrubiartes-Vitales and Rodolfo Rico-Cazarez

petition this court for review of the Board of Immigration

Appeals’ (BIA) decision affirming the Immigration Judge’s (IJ)

order denying their application for cancellation of removal

pursuant to 8 U.S.C. § 1229b(b).   The petitioners set forth

arguments that indicate that the proceedings below deprived them

of due process.   This court retains jurisdiction to consider


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60932
                                  -2-

whether the jurisdiction-stripping provisions of IIRIRA are being

constitutionally applied and to consider any substantial

constitutional claims.     Balogun v. Ashcroft, 270 F.3d 274, 277-78

& 278 n.11 (5th Cir. 2001).

     The petitioners argue that their due process rights were

violated because the Immigration and Naturalization Service did

not comply with 8 U.S.C. § 1229(a)(1) when it issued their

notices to appear.   This court’s review indicates that the

notices to appear complied with 8 U.S.C. § 1229(a)(1) by

specifying the nature of the proceedings, the legal authority

under which the proceedings were conducted, the acts or conduct

alleged to violate the law and the charges against the

petitioners and the statutory provisions alleged to be violated.

Moreover, the proceedings below, which included efforts by the

immigration judge to ascertain that the petitioners understood

the allegations and charges in the notices to appear, indicates

that the petitioners were provided notice of the charges against

them and that the petitioners understood the charges and

allegations.   The petitioners were also afforded hearings before

an immigration judge and a fair opportunity to be heard.

Therefore, the petitioners were afforded due process in their

immigration hearing.     See United States v. Benitez-Villafuerte,

186 F.3d 651, 657 (5th Cir. 1999).

     The petitioners also argue that their case did not meet the

BIA’s requirements for issuance of an affirmance without opinion
                           No. 02-60932
                                -3-

pursuant to 8 C.F.R. § 1003.1(e)(4) and that the BIA’s use of

this summary procedure in handling their appeal violated their

due process rights.   The petitioners due process argument is

without merit.   See Soajede v. Ashcroft, 324 F.3d 830, 832-33

(5th Cir. 2003) (rejecting due process challenge to a similar

summary affirmance procedure set forth in 8 U.S.C. § 1003(a)(7)).

Moreover, because the decision of the immigration judge was

correct and does not raise any substantial factual or legal

questions on appeal, the decision met the criteria for a summary

affirmance pursuant to 8 U.S.C. § 1003.1(4).

     The petition for review is DENIED.